Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) Status
Claim 1 has been cancelled. Claims 2-19 have been added. Claims 2-19 are currently being examined.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 2-8 and 11-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-18 of U.S. Patent No. 10,360,746 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent inventive scope is narrow than the inventive scope of the instant application. Thus, the broader inventive scope of the instant application is encompassed within the inventive scope of the patent.
Claim(s) 9-10 and 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-18 of U.S. Patent No. 10,360,746 B1 in view of Sasaki et al. (“Sasaki”, US 7068146 B2).  	1) Regarding claims 9 and 18, the patent encompasses all of the limitation except: 	 	the monitor control unit receives, from the smart lock, data indicating that the smart lock is unable to lock the door, and based on the data indicating that the smart lock is unable to lock the door, generate a notification indicating that the door is unable to lock; and provide, for output, the notification indicating that the door is unable to lock. 	Sasaki discloses, in claim 18, the concept of receiving a lock command receiving a notification when a particular door is detected open to indicate that the locking request cannot be performed. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of receiving a lock command receiving a notification when a particular door is detected open to indicate that the locking request cannot be performed as taught by Sasaki, into the system as taught by Howard and Devdas, with the motivation to enable a user notification feature of the system. 	2) Regarding claims 10 and 19, see analysis of the rejection of claims 9 and 18.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 4, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Howard (US 2007/0200666 A1, IDS) in view of Devdas et al. (“Devdas”, US 2018/0322759 A1, IDS). 	1) Regarding claims 2 and 11, Howard discloses a monitoring system (Fig. 4) that is configured to monitor a property (¶0013), the monitoring system comprising:  	a sensor (¶0026 with regard to the detection of the occupant within space 20 turning the handle) that is configured to generate sensor data that reflects an attribute of the property (¶0026 with the regard to the occupant indicating they are leaving room 20). 	As per the limitation a monitor control unit that is configured to receive the sensor data; and based on the sensor data, determine that an event has occurred at the property; 	a first smart lock that is configured to lock and unlock a first door to a first room of the property in response to an instruction from the monitor control unit; and a second smart lock that is configured to lock and unlock a second door to a second room of the property in response to an instruction from the monitor control unit. 	As addressed above Howard’s system determines that an unlock event occurred at door 15 as an occupant leaves room 25. Howard discloses, in ¶0026 with reference to Fig. 4, that based on the door handle being operated instruction to operate wireless unlock command to door 25 to enable an occupant of room to enter room, subsequently after the door 25’s (corresponding to the first door) lock assembly (corresponding to the second smart lock) is opened by occupant of room 30 a wireless lock command provided door 15 (corresponding to the second door) lock assembly (corresponding to the first smart lock). While Howard does not disclose a common control unit to cause the actuation of locking and unlocking. Howard using individual localized controller within each lock assembly, see ¶0014-16, with reference to Figs. 2-3. 	 	Devdas discloses, in ¶0023; ¶0141, the concept of using a computer system that is provided with a processor executing executable instructions, to determine access of rooms/spaces within a facility. Notice Devdas discloses, in ¶0019-121, the concept of configuring the computer system to selectively lock and unlock different spaces of the facility based on occupants within the facility. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of configuring the computer system to selectively lock and unlock different spaces of the facility based on occupants within the facility as taught by Devdas, into the system as taught by Howard, with the motivation to enhance the control features of the system.  	As per the limitation wherein the monitor control unit is configured to, based on the event, being located in the second room and based on a person being located in the first room (Howard: ¶0026 with regard to the occupant being in room 30), determine to unlock the first door and lock the second door (Howard: ¶0026 with regard to door 25 being unlock to permit the occupant of room 30 to enter room 20 and subsequently lock door 15); provide, to the first smart lock, an instruction to unlock the first door; and provide, to the second smart lock, an instruction to lock the second door (Howard: ¶0026). 	2) Regarding claims 4 and 13, Howard and Devdas teach wherein the monitor control unit is configured to: determine an arming status of the monitoring system, wherein determining to unlock the first door to the first room and lock the second door to the second room is based on the arming status of the monitoring system (Howard: ¶0026 with reference to Fig. 4, with regard to door 25 being unlock to permit access to room 30 and door 15 being lock to restrict access from room 10).
Claim(s) 3, 8, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Howard in view of Devdas, and in further view of Daniel (US 2011/0215932 A1). 	1) Regarding claims 3 and 12, as per the limitation wherein the monitor control unit is configured to: determine an arming status of the monitoring system, wherein determining to unlock the first door to the first room and lock the second door to the second room is based on the arming status of the monitoring system. 	Daniel discloses, in ¶0005; ¶0012; ¶0025, the concept of using occupancy determination and lock access controls of monitored features while an security system is activated (corresponding to based on a arming status). 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of using occupancy determination and lock access controls of monitored features while an security system is activated as taught by Daniel, into the system as taught by Howard and Devdas, with the motivation enhance the lock access features of the system. 	2) Regarding claims 8 and 17, as per the limitation wherein the first smart lock to the first room and the second smart lock to the second room each include a microphone. 	Howard and Devdas system uses occupancy determination to determine when to lock a door. 	One way to determine occupancy of a room is by using a microphone, as taught by Daniel disclosure, in ¶0012; ¶0030 with reference to Figs. 1A-B, disclosing the concept of using a sensor 104 that may be in the form of a microphone to detect room occupancy to determine lock access control features, see ¶0025 and ¶0041. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of using a sensor 104 that may be in the form of a microphone to detect room occupancy to determine lock access control features as taught by Daniel, into the system as taught Howard and Devdas with the motivation to enhance the occupancy detection features of the system.
Claim(s) 9-10 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Howard in view of Devdas, and in further view of Sasaki. 	1) Regarding claims 9 and 18, Howard and Devdas with consideration of the same motivation to combine, as presented in the rejection of claim 1, teach a monitoring system that is configured to monitor a property, the monitoring system comprising:  	a sensor that is configured to generate sensor data that reflects an attribute of the property (see analysis of the rejection of claims 2 and 11);  	a monitor control unit (see analysis of the rejection of claims 2 and 11) that is configured to:  		receive the sensor data (see analysis of the rejection of claims 2 and 11); and  		based on the sensor data, determine that an event has occurred at the property (see analysis of the rejection of claims 2 and 11); and  	a smart lock that is configured to lock and unlock a door of the property in response to an instruction from the monitor control unit (see analysis of the rejection of claims 2 and 11, with regard the interpreted first smart lock or the interpreted second smart lock), wherein the monitor control unit is configured to:  		based on the event that has occurred at the property, determine to lock the door (Howard: ¶0026);  		provide, to the smart lock, an instruction to lock the door (Howard: ¶0026).  	As per the limitation receive, from the smart lock, data indicating that the smart lock is unable to lock the door. 	Sasaki discloses, in claim 18, the concept of receiving a lock command receiving a notification when a particular door is detected open to indicate that the locking request cannot be performed. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of receiving a lock command receiving a notification when a particular door is detected open to indicate that the locking request cannot be performed as taught by Sasaki, into the system as taught by Howard and Devdas, with the motivation to enable a user notification feature of the system. 	As per the limitation based on the data indicating that the smart lock is unable to lock the door, generate a notification indicating that the door is unable to lock (Sasaki: claim 18); and provide, for output, the notification indicating that the door is unable to lock (Sasaki: claim 18). 	2) Regarding claims 10 and 19, see analysis of the rejection of claims 9 and 18.
Allowable Subject Matter
Claim(s) 5-7 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 	Examiner notes that any applicable double patenting rejections need to be addressed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  	US 5517625 A, restricting/negating lock control requests. 	US 5406171 A, system providing indication of an open door condition. 	US 20060136544 A1, using a microphone to detect occupancy. 	US 20120249290 A1, controlling access between multiple zones within a building/residence.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHICO A FOXX whose telephone number is (571)272-5530. The examiner can normally be reached 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHICO A. FOXX
Primary Examiner
Art Unit 2684



/CHICO A FOXX/Examiner, Art Unit 2684